Court of Appeals
of the State of Georgia

                                         ATLANTA,____________________
                                                   October 07, 2016

The Court of Appeals hereby passes the following order:

A17A0300. FRED F. FILSOOF et al. v. ADEL A. FILSOOF et al.

      Fred Filsoof, Teresa Filsoof, Coordinated Properties, Inc., Sherkat Nafis
Company, LLC, Sherkat Nafis Trust, Ltd., and Filsoof Investments, L.P., defendants
in this civil action, have filed a notice of appeal from the trial court’s order granting
the plaintiff’s motion to confirm an arbitration award and denying the defendants’
motion to vacate that award. We lack jurisdiction.

      “[T]his Court has no jurisdiction to consider an appeal taken from a reviewing
court’s order confirming an arbitration award; rather, upon entry of the court’s order
confirming the award, a separate judgment must also be entered by the reviewing
court, and this Court has jurisdiction to consider an appeal taken from the judgment.”
Green Tree Servicing, LLC v. Jones, 333 Ga. App. 184, 184 (1) (775 SE2d 714)
(2015); see also McFarland v. Roberts, 335 Ga. App. 40, 47 (1), n. 4 (778 SE2d 349)
(2015) (“An order simply confirming an arbitration award is not a final, appealable
judgment . . . .”). Although the confirmation order and judgment may be entered on
the same document, see Jones, 333 Ga. App. at 185 (1), the trial court here did not
enter a final judgment, either in the order confirming the arbitration award or in a
separate document.

      Because no final judgment has been entered, the defendants were required to
follow the interlocutory appeal procedures – including obtaining a certificate of
immediate review from the trial court – to appeal the order confirming the arbitration
award. See OCGA § 5-6-34 (b); Boyd v. State, 191 Ga. App. 435 (383 SE2d 906)
(1989). Their failure to do so deprives us of jurisdiction over this appeal, which is
hereby DISMISSED. See Bailey v. Bailey, 266 Ga. 832, 833 (471 SE2d 213) (1996).

                                       Court of Appeals of the State of Georgia
                                                                            10/07/2016
                                              Clerk’s Office, Atlanta,____________________
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.